Name: Council Regulation (EEC) No 2780/90 of 24 September 1990 amending Regulation (EEC) No 1696/71 on the Common Organization of the market in hops
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  farming systems
 Date Published: nan

 28 . 9. 90 Official Journal of the European Communities No L 265/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2780/90 of 24 September 1990 amending Regulation (EEC) No 1696/71 on the common organization of the market in hops areas cultivated with experimental strains should be limited, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 12 of Regulation (EEC) No 1696/71 (3), as last amended by Regulation (EEC) No 3808/89 (4), does not provide for the possibility of granting aid to producers for experimental strains ; Whereas the continuing development of new varieties is essential for the hop sector ; whereas the areas at the disposal of research institutes for testing experimental strains are limited, especially when these strains are in an advanced stage of breeding development ; whereas results on a larger scale would be desirable ; Whereas the allocation of producers' land for testing of experimental strains in their final stages of breeding deve ­ lopment would allow for testing on a larger scale ; whereas this would not only provide research institutes with valuable results but also give an initial indication of market acceptance of the experimental strains ; Whereas producers who are prepared to cooperate on their land with research institutes should not suffer from the disadvantage of losing their eligibility for production aid in respect of the area in question ; Whereas the period, as well as the total surface per Member State, for which production aid is granted for Article 1 The following Article is hereby inserted in Regulation (EEC) No 1696/71 : Article 12a Without prejudice to Article 12 (3), aid may also be granted for experimental strains which are in an advanced stage of breeding development for a maximum period of five years, provided that such varieties are cultivated by a producer under the super ­ vision of a research institute. The amount of the aid shall be fixed in accordance with the procedure set out in Article 12 (7) and in no case shall be greater than the amount of aid fixed for group 3 "others". The aid shall be granted for an area not exceeding 1 % of a Member State's total area under hops. In cases where 1 % of a Member State's total area under hops is less than 10 hectares, the aid shall be granted for a maximum of 10 hectares per Member State. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 20.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') Opinion delivered on 14 September 1990 (not yet published in the Official Journal). (J) OJ No C 225, 10. 9 . 1990, p. 35. 0 OJ No L 175, 4 . 8 . 1971 , p. 1 . 0 OJ No L 371 , 20. 12. 1989, p. 1 . No L 265/2 Official Journal of the European Communities 28 . 9. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1990. For the Council The President V. SACCOMANDI